     Case 2:20-cv-00043-WBS-DMC Document 14 Filed 10/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT EDWARD POWELL,                              No. 2:20-CV-0043-WBS-DMC-P
12                       Petitioner,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    COUNTY OF SACRAMENTO
      DISTRICT ATTORNEY, et al.,
15
                         Respondents.
16

17

18                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. On January 22, 2020, the Court dismissed

20   Petitioner’s petition and directed Petitioner to file an amended petition within 30 days that names

21   the correct respondent. Petitioner was warned that failure to file an amended petition may result

22   in dismissal of this action for lack of prosecution and failure to comply with court rules and

23   orders. See Local Rule 110. To date, Petitioner has not complied. While Petitioner filed an

24   amended petition on May 18, 2020, Petitioner has not complied with the Court’s order that he

25   name the correct respondent.

26   ///

27   ///

28   ///
                                                        1
     Case 2:20-cv-00043-WBS-DMC Document 14 Filed 10/30/20 Page 2 of 2


 1                  In light of Petitioner’s failure to file an amended petition as directed, the Court

 2   finds that dismissal of this action is appropriate. See Local Rule 110.

 3                  Based on the foregoing, the undersigned recommends that this action be

 4   dismissed, without prejudice, for lack of prosecution and failure to comply with court rules and

 5   orders.

 6                  These findings and recommendations are submitted to the United States District

 7   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 8   after being served with these findings and recommendations, any party may file written

 9   objections with the court. Responses to objections shall be filed within 14 days after service of

10   objections. Failure to file objections within the specified time may waive the right to appeal.

11   See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12

13   Dated: October 30, 2020
                                                            ____________________________________
14                                                          DENNIS M. COTA
15                                                          UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
